COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-01005-CV
Style:                   Henry Rawson, Jr. and Susan Rawson v. Oxea Corporation, Dashiell
                         Corporation, and Mundy Maintenance and Services, LLC
Date motion filed*:      January 15, 2016
Type of motion:          Agreed Motion to Extend Deadline for Court-Ordered Mediation
Parties filing motion:   Appellants and Appellees
Document to be filed:    Mediation Status Report (to be filed 2 days after mediation)

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 February 18, 2016 (mediation status report)
       Number of extensions granted:          0     Current Due Date: February 18, 2016
       Date Requested:                    March 11, 2016 (23 days from deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: March 11, 2016.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Pursuant to this Court’s December 31, 2015 Memorandum Order of Referral to
       Mediation, mediation is to be conducted within 45 days from the date of that Order, or
       by February 16, 2016, with a mediation status report due to be filed within 2 days of
       mediation. See TEX. R. APP. P. 4.1(a). Accordingly, because appellants’ motion to
       extend the deadline for court-ordered mediation is agreed and seeks until March 9,
       2016 to conduct the mediation, which is the first available date for their chosen
       mediator, the motion is granted, and the mediation status report is to be filed by
       March 11, 2016. See id. 10.3(a)(2).

Judge's signature: /s/ Laura C. Higley
                                                Acting for the Court

Date: January 28, 2016

November 7, 2008 Revision